Exhibit 10.9

PACTIV EVERGREEN INC.

EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE SHARE UNIT AWARD

[DATE]

Pactiv Evergreen Inc., a Delaware corporation (the “Company”), has granted the
Participant, effective as of the Grant Date (as set forth below), a Performance
Share Unit Award (the “Award”) under the Pactiv Evergreen Inc. Equity Incentive
Plan (as amended from time to time, the “Plan”). The Award is subject to the
terms and conditions set forth in this award grant letter (this “Grant Letter”),
the Performance Share Unit award agreement attached hereto as Exhibit A (and all
exhibits and appendices thereto) (the “Award Agreement” and, together with this
Grant Letter, this “Agreement”).

Unless otherwise defined in this Agreement, capitalized terms shall have the
meanings assigned to them in the Plan. In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
the Participant, the provisions of the Plan will prevail.

AWARD TERMS

 

Participant:    [•]

Target Number of

Performance Share Units:

   [•] is the target number of performance share units (the “PSUs”) granted
under this Award. PSUs shall be settled in Shares at a range from zero percent
(0%) to [•] percent ([•]%) of target based on the achieved results against the
Performance Condition set forth on Attachment A to the Award Agreement;
provided, however, that no settlement shall occur unless both (i) Participant
does not experience a Termination of Service at any time prior to the applicable
Vesting Date and (ii) the minimum Performance Condition (as such term is defined
below) is satisfied. Each PSU shall correspond to a single Share. Grant Date:   
[•] (the “Grant Date”) Performance Period:    The Performance Period shall be
three (3) years from the Grant Date. Performance Condition:    The Award shall
be subject to satisfaction of the Performance Condition as set forth on
Attachment A to the Award Agreement, subject to the terms set forth in the Award
Agreement. Vesting:    Subject to the terms and conditions of the Award
Agreement (including the satisfaction of the Performance Condition), the Shares
subject to the Award shall vest on the third anniversary of the Grant Date (the
“Vesting Date”).



--------------------------------------------------------------------------------

Please review this Agreement and let us know if you have any questions about
this Agreement, the Award or the Plan. You are advised to consult with your own
tax advisors in respect of any tax consequences arising in connection with this
Award.

If you have questions please contact [•], the Company’s [•] via email at [•].
Otherwise, please provide your signature, address and the date for this
Agreement where indicated below.



--------------------------------------------------------------------------------

EXHIBIT A

PACTIV EVERGREEN INC.

EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement (together with all exhibits and
appendices hereto, this “Award Agreement”), dated as of the date of the Grant
Letter, is by and between the Company, and the individual listed in the Grant
Letter as the Participant.

WHEREAS, the Company hereby grants the Award to the Participant under the Plan,
and the Participant hereby accepts the Award, in each case, subject to the terms
and conditions of the Plan and this Agreement; and

WHEREAS, by accepting the Award and entering into this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1. Grant of Award. The Company hereby grants to the Participant on the Grant
Date the aggregate number of performance share units (“PSUs”) as set forth in
the Grant Letter, subject to the terms and conditions of the Plan and this
Agreement. This Award is granted under the Plan, the provisions of which are
incorporated herein by reference and made a part of this Agreement.

2. Issuance of PSUs. To the extent that the Award has vested, the PSUs
associated with such Award shall be settled based on the level of attainment of
the “Performance Condition” (as detailed in this Agreement or Attachment A to
this Agreement), determined in accordance with and subject to the terms of this
Award Agreement and the Plan.

3. Terms and Conditions. It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions:

(a) Vesting of Award. Subject to Sections 4, 5, 6 and 11, the Award shall vest
and become non-forfeitable in accordance with the vesting schedule set forth in
the Grant Letter, subject to (i) the satisfaction of the Performance Condition
and (ii) the Participant’s continuous service with the Company or any of its
Affiliates through the Vesting Date.

(b) Voting Rights. The Participant shall have no voting rights or any other
rights as a shareholder of the Company with respect to the PSUs unless and until
the Participant becomes the record owner of the Shares, including Dividend
Shares (as defined below) to the extent applicable, underlying such PSUs.

 

A-1



--------------------------------------------------------------------------------

(c) Dividend Shares. If a dividend is paid on Shares during the period
commencing on the Grant Date and ending on the date on which the Shares
underlying the PSUs are distributed to the Participant pursuant to Section 3(d),
the Participant shall be eligible to receive an amount equal to the dividend
that the Participant would have received had the Shares underlying the PSUs been
distributed to the Participant immediately prior to the record date with respect
to such dividend payment, with such amount reinvested in Shares; provided,
however, that no such amount shall be payable with respect to any PSUs that are
forfeited. Such amount shall be paid to the Participant on the date on which the
Shares underlying the PSUs are distributed to the Participant in the same form
(cash, Shares or other property) in which such dividend is paid to holders of
Shares generally. Any Shares that the Participant is eligible to receive
pursuant to this Section 3(c) are referred to herein as “Dividend Shares.”

(d) Distribution on Vesting. Subject to the provisions of this Agreement, upon
the vesting of any of the PSUs, the Company shall deliver to the Participant, as
soon as reasonably practicable after the applicable Vesting Date (or the date of
the Participant’s Termination of Service, as applicable), one Share for each
such PSU and the number of Dividend Shares (as determined in accordance with
Section 3(c)); provided that such delivery of Shares shall be made no later than
March 15 of the calendar year immediately following the year in which the
applicable Vesting Date (or the date of the Participant’s Termination of
Service, as applicable) occurs. Upon such delivery, such Shares (including
Dividend Shares) shall be fully assignable, alienable, saleable and
transferrable by the Participant; provided that any such assignment, alienation,
sale, transfer or other alienation with respect to such Shares shall be in
accordance with applicable securities laws and any applicable Company policy.

(e) Adjustment in Capitalization. In the event that, as a result of any dividend
(other than ordinary cash dividends) or other distribution (whether in the form
of cash, Shares or other securities), recapitalization, share split (share
subdivision), reverse share split (share consolidation), reorganization, merger,
amalgamation, consolidation, split-up, spin-off, combination, repurchase or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to acquire Shares or other securities of the Company, issuance of
Shares pursuant to the anti-dilution provisions of securities of the Company, or
other similar corporate transaction or event affecting the Shares, or of changes
in applicable laws, regulations or accounting principles, an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or this
Agreement, then the Committee shall adjust the terms of this Agreement and this
Award, to the extent necessary, in its sole discretion. In no event shall the
Committee adjust the terms of this Agreement or the PSUs in a manner which would
cause the PSUs to be subject to the provisions of Section 409A or 457A of the
Code.

 

A-2



--------------------------------------------------------------------------------

(f) Restrictions on Transferability. Except as may be permitted by the
Committee, neither this Award nor any right under this Award shall be
assignable, alienable, saleable or transferable by the Participant otherwise
than by will or pursuant to the laws of descent and distribution or to a
designated Beneficiary. This provision shall not apply to any portion of this
Award for which Shares have been fully distributed and shall not preclude
forfeiture of any portion of this Award in accordance with the terms herein.

(g) No Right to Continued Service. The grant of an Award shall not be construed
as giving the Participant the right to be retained in the employ of, or to
continue to provide services to, the Company or any of its Affiliates. The
receipt of any Award under the Plan is not intended to confer any rights on the
receiving Participant except as set forth in the applicable Agreement.

(h) No Right to Future Awards. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Company,
in its sole discretion, maintains the right to make available future grants
under the Plan.

4. Termination of Service. Except as otherwise provided in Section 5, in the
event of the Participant’s Termination of Service for any reason, prior to the
date on which the Award otherwise becomes vested, the unvested portion of the
Award shall immediately be forfeited by the Participant and become the property
of the Company, without any payment or consideration being due to the
Participant.

5. Vesting Acceleration Upon Termination due to Death or Retirement.
Notwithstanding the foregoing and any other provisions of the Plan to the
contrary, in the event of the Participant’s Termination of Service due to the
Participant’s death or Retirement (in the case of Retirement, subject to the
Participant’s execution and non-revocation of a customary release of claims in
favor of the Company and its Affiliates), any unvested PSUs shall vest effective
as of the date of such Termination of Service based on the likely level of
achievement of the Performance Condition, as determined in the sole discretion
of the Committee, prorated based on a fraction, the numerator of which is the
number of full calendar months the Participant has been employed from the Grant
Date through the date of such Termination of Service, and the denominator of
which is 36; provided that the Participant has been employed by the Company for
at least twelve (12) months following the Grant Date. The Shares underlying the
PSUs shall be distributed to the Participant pursuant to Section 3(d).

6. Change in Control. Notwithstanding any provision of this Agreement to the
contrary in the event of a Change in Control (subject to the Participant’s
execution and non-revocation of a customary release of claims in favor of the
Company and its Affiliates), any unvested PSUs shall vest effective as of the
date of such Change in Control based on the likely level of achievement of the
Performance Condition, as determined in the sole discretion of the Committee,
and the Shares underlying the PSUs shall be distributed to the Participant
pursuant to Section 3(d).

 

A-3



--------------------------------------------------------------------------------

7. Tax Liability; Withholding Requirements.

(a) The Participant shall be solely responsible for any applicable taxes
(including, without limitation, income and excise taxes) and penalties, and any
interest that accrues thereon, that the Participant incurs in connection with
the receipt, vesting or distribution of any PSU granted hereunder.

(b) To the extent authorized by the Committee, the Company may withhold any tax
(or other governmental obligation) that becomes due with respect to the PSUs (or
any dividend distribution thereon) and take such action as it deems appropriate
to ensure that all applicable withholding, income or other taxes, which are the
sole and absolute responsibility of the Participant, are withheld or collected
from the Participant and, unless otherwise determined by the Committee, to the
extent such withholding would not result in liability classification of any
portion of the Award pursuant to FASB ASC Subtopic 718-10. The Participant shall
make arrangements satisfactory to the Company to enable the Company to satisfy
all such withholding requirements. Notwithstanding the foregoing, the Committee
may, in its sole discretion, permit the Participant to satisfy any such
withholding requirement by transferring to the Company pursuant to such
procedures as the Committee may require, effective as of the date on which such
requirement arises, a number of vested Shares owned and designated by the
Participant having an aggregate Fair Market Value as of such date that is at
least equal to the minimum, and not more than the maximum, amount required to be
withheld (including by authorizing the Company to withhold Shares that would
otherwise be issuable or deliverable to the Participant as a result of the
vesting of the Award), to the extent such withholding would not result in
liability classification of any portion of the Award pursuant to FASB ASC
Subtopic 718-10. If the Committee permits the Participant to satisfy any such
withholding requirement pursuant to the preceding sentence, the Company shall
remit to the Internal Revenue Service and appropriate state and local revenue
agencies, for the credit of the Participant, an amount of cash withholding equal
to the Fair Market Value of the Shares transferred to the Company as provided
above.

8. Not Salary, Pensionable Earnings or Base Pay. The Participant acknowledges
that the Award shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Subsidiary or (c) any
calculation of base pay or regular pay for any purpose.

9. Whistleblower Protection. The Participant has the right under federal law to
certain protections for cooperating with or reporting legal violations to the
SEC or its Office of the Whistleblower, as well as certain other governmental
entities and self-regulatory organizations. As such, nothing in this Agreement
or otherwise is intended to

 

A-4



--------------------------------------------------------------------------------

prohibit the Participant from disclosing this Agreement to, or from cooperating
with or reporting violations to, the SEC or any such governmental entity or
self-regulatory organization, and the Participant may do so without notifying
the Company. The Company may not retaliate against the Participant for any of
these activities, and nothing in this Agreement or otherwise requires the
Participant to waive any monetary award or other payment that the Participant
might become entitled to from the SEC or any such governmental entity or
self-regulatory organization.

10. Restrictive Covenants. The Company’s obligations under this Agreement is
conditioned on the Participant signing a Restrictive Covenant Agreement in the
form of Schedule A (the “Restrictive Covenant Agreement”).

11. Recoupment/Clawback. This Award (including any amounts or benefits arising
from this Award) shall be subject to recoupment or “clawback” as may be required
by applicable law, stock exchange rules or by any applicable Company policy or
arrangement the Company has in place from time to time.

12. Release. In consideration of the grant of this Award, and as a condition for
the Participant’s eligibility to receive this Award, the Participant agrees that
Participant shall have no further rights or interests in respect of any awards
previously granted to the Participant by the Company or any of its Subsidiaries
under any equity based plan, program or arrangement, and the Participant agrees
that Participant fully and forever waives, releases and discharges the Company,
its Subsidiaries and their respective affiliates, successors and assigns, from
any and all claims relating to such awards under any such plans, programs or
arrangements.

13. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.

14. Miscellaneous.

(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Pactiv Evergreen Inc.

1900 W. Field Court

Lake Forest, Illinois 60045

Attention: [•]

Email: [•]

 

A-5



--------------------------------------------------------------------------------

If to the Participant:

At the Participant’s most recent address shown on the signature page of this
Award Agreement, or at any other address which the Participant may specify in a
notice delivered to the Company in the manner set forth herein.

(b) Entire Agreement. This Agreement, the Plan and any other agreements,
schedules, exhibits and other documents referred to herein or therein constitute
the entire agreement and understanding between the parties in respect of the
subject matter hereof and supersede all prior and contemporaneous arrangements,
agreements and understandings, both oral and written, whether in term sheets,
presentations or otherwise, between the parties with respect to the subject
matter hereof, provided that the restrictions set forth in this Agreement are in
addition to, not in lieu of, any other obligation and/or restriction that the
Participant may have with respect to the Company or any of its Affiliates,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-solicitation obligations contained in an employment
agreement, consulting agreement or other similar agreement entered into by and
between the Participant and the Company or one of its Affiliates, which shall
survive the termination of any such agreements, and be enforceable independently
of such other agreements.

(c) Sections 409A and 457A of the Code. For the avoidance of doubt, to the
extent that this Award is subject to Section 409A and/or Section 457A of the
Code, the Award is intended to comply with the requirements of Sections 409A and
457A of the Code, and the provisions of the Award shall be interpreted in a
manner that satisfies the requirements of Sections 409A and 457A of the Code.
Section 19 of the Plan is hereby incorporated by reference.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or would disqualify
the Plan or this Agreement under any law deemed applicable by the Board, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Board, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

(e) Amendment; Waiver. No amendment or modification of any provision of this
Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant; provided that the Company may amend or modify this Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

A-6



--------------------------------------------------------------------------------

(f) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(g) Successors and Assigns; No Third-Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(h) Governing Law; Waiver of Jury Trial. This Agreement shall be governed by the
laws of the State of Delaware, without application of the conflicts of law
principles thereof. TO THE EXTENT ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT GOVERNED BY THE
ARBITRATION AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH LEGAL PROCEEDING.

(i) Dispute Resolution. Any dispute or claim arising out of, under or in
connection with the Plan or any Award Agreement shall be submitted to
arbitration in Delaware and shall be conducted in accordance with the rules of,
but not necessarily under the auspices of, the American Arbitration Association
(“AAA”) rules in force when the notice of arbitration is submitted. The
arbitration shall be conducted before an arbitration tribunal comprised of one
individual, mutually selected by the Company and the Participant, such selection
to be made within 30 calendar days after notice of arbitration has been given.
In the event the parties are unable to agree in such time, AAA will provide a
list of three available arbitrators and an arbitrator will be selected from such
three-member panel provided by AAA by the parties alternately striking out one
name of a potential arbitrator until only one name remains. The party entitled
to strike an arbitrator first shall be selected by a toss of a coin. The
Participant and the Company agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration. Any damages
awarded in such arbitration shall be limited to the contract measure of damages,
and shall not include punitive damages.

 

A-7



--------------------------------------------------------------------------------

(j) Participant Undertaking; Acceptance. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Award pursuant to this
Agreement. The Participant acknowledges receipt of a copy of the Plan and this
Agreement and understands that material definitions and provisions concerning
the Award and the Participant’s rights and obligations with respect thereto are
set forth in the Plan. The Participant has read carefully, and understands, the
provisions of this Agreement and the Plan.

(k) Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.

(l) Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

[Signature Page Follows]

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

PACTIV EVERGREEN INC. By:       Name:   Title:

 

AGREED AND ACCEPTED: PARTICIPANT By:       Name:       Address:

 

[Signature Page to PSU Award Agreement]



--------------------------------------------------------------------------------

[Performance Conditions]